DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freyman et al. (2005/0013870) in view of Iversen et al. (5,961,552).  
Regarding claim 1, Freyman et al. disclose a method of making a tissue treatment product, comprising: selecting a tissue (see at least paragraph [0042]); and decellularizing the tissue fully or partially to produce an acellular tissue matrix (see the title and at least paragraphs [0037] and [0038]).  However, Freyman et al. fail to 
Examiner initially notes here that the claim does not specify which of the 3 dimensions are being used to obtain the claimed aspect ratio.  Attention is drawn to Iversen et al., who teach it is known to use a collection of loosely arranged elongated elements (30B or 30D; see figures 7b and 7d) to create an implant for tissue repair.  The length of the elongated elements of Iversen et al. is substantially larger than the height and width dimensions.  Examiner contends that since Iversen et al. show the formation of implants using a collection of loosely arranged elongate elements, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have created the implant of Freyman et al. with a collection of loosely arranged elongated elements.  In this combination, the decellularized matrix material of Freyman et al. would be used to make the elongated elements.
Further, regarding claim 1, the combination does not explicitly recite or teach the claimed aspect ratio of greater than 50:1.  However, Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Examiner further notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner 
Regarding claim 2, each elongated element of the combination is in the form of a cylinder (see figures 7b and 7d of Iversen et al.).
Regarding claim 3, each cylinder in the combination is froze (see at least paragraph [0084] of Freyman et al.).
Regarding claim 5, the tissue of the combination comprises a matrix derived from many of the claimed sources, including humans and pigs (see at least paragraph [0042] of Freyman et al.).
Regarding claim 6, the tissue of the combination can comprise porcine tissue (the pig of paragraph [0042] of Freyman et al.).
Regarding claim 7, the tissue of the combination can comprise dermal tissue (the skin of paragraph [0044] of Freyman et al.).
Regarding claims 8 and 9, the tissue of the combination lack substantially all alpha-galactose moieties (both Freyman et al. and Iversen et al. lack disclosure of alpha-galactose moieties).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/
Primary Examiner, Art Unit 3771